Citation Nr: 1609559	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  07-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to September 3, 2014, and thereafter, in excess of 30 percent for degenerative disc disease of the cervical spine (cervical spine disability).  

2.  Entitlement to an initial compensable evaluation for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to August 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and Indianapolis, Indiana.  The jurisdiction currently resides with the Indianapolis RO. 

In October 2010, the Veteran testified at a videoconference hearing in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file. 

In an October 2013 rating decision, the RO granted entitlement to a temporary total disability rating for the service-connected cervical spine disability from January 19, 2009 to March 1, 2009.  The Veteran did not appeal the effective dates of that temporary total disability rating, and the issue is not before the Board.  

Also, in a December 2014 rating decision, the Veteran's cervical spine disability was increased to 30 percent disabling, effective from September 3, 2014.  As the Veteran is presumed to seek the maximum benefit for his disability, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The claims were previously remanded by the Board in March 2011 and August 2014.  Pursuant to the remand instructions, the Veteran's assistance was sought to obtain outstanding records of pertinent treatment, his VA treatment records were updated in the claims folder, and he was afforded with VA examinations to evaluate the severity of his disabilities.  The claims were most recently adjudicated in a December 2014 supplemental statement of the case (SSOC).  As there has been compliance with the Board's remand directives, and no additional development is needed, the claim is now ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998)

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to September 3, 2014, the Veteran's cervical spine disability has been manifested by pain, weakness, and flexion greater than 15 degrees, even when considering additional limitation following repetitive testing, and without evidence of ankylosis, or any incapacitating episodes. 

2.  For the period since September 3, 2014, the Veteran's cervical spine disability has been manifested by forward flexion to 15 degrees or less; and without evidence of ankylosis or incapacitating episodes of 4 weeks or more. 

3.  Throughout the entire period under appeal, the Veteran's allergic rhinitis disability has been manifested by recurrent episodes that more closely approximate 50 percent nasal obstruction on each side, but without evidence of nasal polyps. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to September 3, 2014, and thereafter, evaluation in excess of 30 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an initial 10 percent evaluation, and not higher, for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding initial increased rating for allergic rhinitis, as the rating decision on appeal granted service connection for this disability and assigned a disability rating and effective date for each award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  

Regarding increase rating claim for cervical spine disability, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311   (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim in an April 2004 and March 2006 letters that explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  

A September 2014 supplemental SOC (SSOC) most recently readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

 VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a)  ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim"). This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(b), (c), (d)  (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service treatment records and post-service VA and private clinical records have been obtained and associated with the claims file.  In addition, the Veteran was afforded VA examinations to evaluate the severity of these disabilities at issue, which were conducted in May 2004, January 2008, February 2009, August 2009, May 2011 and September 2014. 

The aforementioned VA examinations were performed by VA clinicians who reviewed the Veteran's claims file in conjunction with their examinations.  The examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file or on the VA electronic records databases.  The examinations are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Acting Veterans Law Judge in an October 2010 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the 2010 Board hearing, the presiding Acting Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims.  See transcript of October 2010 Board hearing. Thus, the Board finds that the Acting Veterans Law Judge presiding over the 2010 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra. 

Neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of his claims.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted. 

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims decided herein, and thus no additional assistance or notification is required. The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

2.  Increased Rating 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Cervical Spine Disability

The Veteran seeks higher evaluation for his cervical spine disability.  He contends that the severity of his disability is more severe than reflected by the current assigned evaluations.  The Veteran is currently assigned a 20 percent evaluation for the period prior to September 3, 2014, and as of that date, he is assigned a 30 percent evaluation for cervical spine disability.  

Notably, during the pendency of the appeal, the Veteran was awarded a temporary total, 100 percent, evaluation for convalescence following cervical spine surgery from January 19, 2009 to March 1, 2009 under the provisions of 38 U.S.C.A. § 4.30.  This period will not be addressed because a rating higher than 100 percent is not assignable.

Disabilities affecting the spine are rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) under Diagnostic Codes 5235-5242 or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula) under Diagnostic Code 5243, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The General Rating Formula provides a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243, Note (2).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202   (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85   (1997); 38 C.F.R. § 4.59.

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Formula for Rating Intervertebral disc syndrome (IVDS) provides for a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The Veteran filed his claim for increased rating for his cervical spine disability in February 2004.  He asserted that his disability was more severe than reflected by the current assigned evaluation.  During the pendency of the appeal, VA has evaluated the Veteran's cervical spine disability four times, he has received private, military, and VA medical treatment for complaints of cervical spine pain and radiating pain, numbness, and tingling in his upper extremities, and he and others have provided lay evidence regarding the severity of his disability. 

A review of the Veteran's treatment records during the period one-year prior to the date of the Veteran's claim for increased rating shows he complained of chronic pain and discomfort in his next that had worsened within the past year.  He also complained of radiating pain down his left arm.  A July 2003 MRI report shows findings of possible nerve impingement and assessment of degenerative disc disease and disc protrusion at C5-6 and C6-7.  A March 2004 treatment record shows that the Veteran complained of increased neck pain and clinical evaluation revealed findings of tenderness and muscle spasms along his neck, but he had full range of motion in the cervical spine.  

The Veteran was afforded a VA examination to evaluate the severity of his cervical spine disability in May 2004.  The examination report shows that the Veteran complained of neck pain, that was aching and burning at times, as well as symptoms of stiffness and popping in his cervical spine.  He reported that he also experiences radiating pain into his trapezius muscles, and numbness down his left arm.  He has flare-ups of neck pain with prolonged sitting and movement of his neck.  The Veteran takes over-the-counter pain relief about two to three times a week.  He reported that he was unable to perform strenuous activities of daily living, and long distance driving and sleeping were difficult.  He denied any incapacitating episodes due to his cervical spine disability.  The Veteran was currently employed as an administrative assistant and his ability to work was limited to sedentary employment.  On clinical evaluation, the VA examiner observed that the Veteran's cervical spine was tender on palpation but without evidence of muscle spasms.  Range of motion testing revealed that the Veteran had full range of forward, but total range of motion was limited to 283 degrees due to pain.  There was evidence of painful motion on clinical evaluation, but no evidence of additional limitation of motion after repetitive use testing.  Neurologic evaluation was normal.  It was noted that MRI report showed findings of bulged disc and moderate stenosis.  The Veteran cervical spine disability was evaluated as moderate in nature. 

Treatment records dated in 2006 show that the Veteran continued to complaint of chronic neck pain as well as radiating pain, numbness and tingling his upper extremity.  A January 2006 private MRI report revealed evidence of increased protrusion at C4-5 and the Veteran was advised to limit his activities.  A February 2006 private orthopedic consultation report shows the Veteran complained of chronic neck pain and upper extremity symptoms.  He reported increased pain with prolonged sitting.  He was assessed with a herniated disc and advised to receive chiropractic and physical therapy treatment.  An April 2006 private treatment record shows the Veteran complained of neck pain that was burning and aching in nature and rated at a level six out ten about 75 percent of time.  He also complained of shoulder pain and occasional numbness in his hands.  He reported increased pain with prolonged sitting, and with lifting and pulling.  Clinical evaluation revealed evidence of tenderness and painful motion, but the Veteran had full range of forward flexion and there was no evidence of radiculopathy in the upper extremities.  

Treatment records dated in 2008 show that the Veteran presented with complaints of increased neck pain and left upper extremity pain.  Between January and May 2008, the Veteran received three rounds of injections and reported 80-90 percent relief of his symptoms.  In August 2008, the Veteran requested another series of injection due to increased neck pain.  Clinical evaluation revealed evidence of limited movement on forward flexion and lateral rotation of the cervical spine, but a normal neurologic evaluation.  A December 2008 treatment record shows that the Veteran again presented with complaints of increased neck pain, rated at a level eight out ten for the past two months, as well as complained of left arm numbness.  Clinical evaluation of the cervical spine revealed findings of tenderness on palpation and marked limitation of motion due to pain.  It was noted that recent EMG and Nerve Study reports revealed normal findings and no evidence of radiculopathy. 

In January 9, 2009, the Veteran underwent cervical spine surgery, to include cervical diskectomy at C5-6 and C6-7.  He was scheduled for another VA examination in February 2009; however, the Veteran was wearing a neck brace and the VA examiner was unable to conduct a clinical evaluation at that time.  Subsequent treatment records show that the Veteran reported that the surgery had successfully relieved his left arm symptoms and reduced his neck pain to a level three out of ten.  He noted that he continued to wear a neck brace in the months following the surgery.  He was allowed to return to work in April 2009, but he was limited to half days and restricted activities.  A May 2009 treatment record shows that he continued to complain of some neck pain that had been exacerbated by work.  He reported his pain at a level five out ten about 25 percent of time, and increased pain with lifting and prolonged sitting.  Clinical evaluation revealed evidence of a well-healed surgical scar that was not tender or painful.  The Veteran had moderate limitation of motion due to pain in his cervical spine.  

In August 2009, the Veteran was afforded a VA examination to evaluate the severity of his cervical spine disability.  The examination report shows a diagnosis of cervical spine degenerative disc disease.  It was noted that the Veteran had undergone spinal fusion at C5-C7 in January 2009 in order to relieve left arm radiculopathy symptoms, and following the surgery, he had worn a neck brace until March 2009.  The Veteran felt that the surgery had been successful but he still complained of decreased range of motion and neck pain on a daily basis and he experienced intermittent radiating pain to his shoulders.  He took pain medication as needed.  On clinical evaluation, the VA examiner observed that the Veteran had normal spinal curvature.  Range of motion testing revealed the Veteran had forward flexion limited to 25 degrees due to pain, and total range of motion limited to 155 degrees due to pain, but there was no evidence of additional limitation of motion after repetitive use testing.  The VA examiner stated that he was unable to opine the degree of any additional limitation of motion during flare-ups as none was experienced during clinical evaluation.  Painful motion, tenderness on palpation, and muscle spasms in the cervical spine were observed.  Neurologic evaluation revealed evidence of decreased slight reflexes, but normal strength, muscle tone, sensation and grip strength were observed.  No finding of radiculopathy was noted. 

In August 2010, the Veteran testified before the undersigned during a Board hearing.  He reported that he experienced constant throbbing pain and intermittent stabbing pain in his back.  He stated that his work as administrative personnel aggravated his neck problems as he was required to sit for prolonged periods.  He also reported that other activities such as lifting, pulling, and prolonged driving aggravate his neck pain.  He endorsed radiating pain across his shoulders beginning in approximately October 2009 and more recently weakness and shaking in the right arm.

Following the Board hearing, the Veteran submitted additional statements from his wife and friends, attesting to the Veteran's difficulty with prolonged sitting and prolonged driving, as well as limited movement of his neck because of pain.  His friend reported that she knew the Veteran had missed several days from work prior to his January 2009 surgery because of neck pain, and since the surgery, he had continued to complain of neck problems.  His wife further reported that the Veteran had difficulty sleeping because of neck pain and she has observed extremely trembling in his right arm.  See October 2010 statements in support of the case from E.S., and the Veteran's wife. 

Subsequent treatment records show that the Veteran continued to present with complaints of neck pain and radiating pain into his shoulders.  He received additional series of injections to help reduce his symptoms.  The findings from an April 2011 MRI and EMG reports were suggestive of right C-8 radiculopathy, but there was no evidence of radiculopathy in the left upper extremity.  

In May 2011, the Veteran was afforded another VA examination to evaluate the severity of his cervical spine disability.  The examination report shows that the Veteran complained of constant neck pain that was worse upon waking in the morning, where he is unable to turn his head.  He further reported that he experienced shooting pain with prolonged sitting.  He had previously suffered from left arm numbness, which was relieved by the January 2009 surgery.  The Veteran stated that he had also undergone physical therapy, taken pain medication, and received injections to help treat his cervical spine problems, without success.  The Veteran reported that he experiences symptoms of fatigue, decreased motion, stiffness, weakness, and pain in his cervical spine.  Precipitating activities of increased symptoms were prolonged sitting and lifting.  He reported that he lost three weeks from work because of cervical spine disability, but he denied any episodes of incapacitation due.  

Clinical evaluation revealed that the Veteran had normal posture and spinal curvature.  There was evidence of painful motion, tenderness, and weakness in the cervical spine.  Range of motion testing revealed that the Veteran had forward flexion limited to 45 degrees and total combined motion limited to 240 degrees.  There was evidence of pain on repetitive use testing but there was no additional limitation due to pain.  Neurologic evaluation showed evidence of decreased reflex in both upper extremities and decreased sensory findings in the right upper extremity as result of C-8 nerve involvement.  The Veteran had normal muscle strength and muscle tone, and there was no evidence of muscle atrophy.  It was noted that the findings from electrodiagnostic testing were consistent with chronic right C8 radiculopathy, but there was no evidence of left radiculopathy.  The VA examiner noted that the Veteran's cervical spine disability causes him increased tardiness and increased absenteeism.  He indicated that the disability impacted the Veteran's occupational functioning due to problems with lifting and carrying, weakness and fatigue, decreased strength in his upper extremity, and pain. 

The Veteran was most recently afforded a VA examination on September 3, 2014 to evaluate the severity of his cervical spine disability.  The examination report shows diagnoses of degenerative arthritis and intervertebral disc syndrome in the cervical spine.  The Veteran complained of persistent neck pain that has worsened over time, and he has developed right arm numbness.  He indicated that he experienced flare-ups in neck pain with movement in his cervical spine.  He reported that he had difficulty driving because of problems turning his head.  He noted that the disability impacted his ability sleep as it was difficult for him to get comfortable.  

Range of motion testing revealed that the Veteran had forward flexion limited to 10 degrees, when pain begins, but without additional limitation of motion due to pain after repetitive use testing.  There was evidence of tenderness and pain in the cervical spine.  The examiner stated that the disability caused functional impairment due to less movement than normal, weakness, painful movement, interference with sitting and standing, and lack of endurance.  Muscle strength, reflexes, and sensation were evaluated as normal.  There was evidence of right radiculopathy manifested by intermittent severe pain.  There was no evidence of ankylosis.  The VA examiner noted that the Veteran's disability involved intervertebral disc syndrome and resulted in incapacitating episodes of two weeks but less than four weeks in duration.  The Veteran had a residual surgical scar that was not painful, unstable, or greater than 39 square centimeters.  X-ray film revealed findings of degenerative arthritis and anterior fusion at C5-C7.  

The September 2014 VA examiner found that the Veteran's disability impacted his ability to work because of pain and limitation of motion in his cervical spine.  The VA examiner was unable to opine any further functional impairment during flare-ups, because none was observed during clinical evaluation and such an opinion would be mere speculation.

Based on a review of evidence record, the Board finds that an evaluation in excess of 20 percent prior to September 3, 2014, and an evaluation in excess of 30 percent since then are not warranted for the Veteran's cervical spine disability.  

For the period prior to September 3, 2014, the Veteran did not clinically demonstrate forward flexion of the cervical spine limited to 15 degrees or less. Therefore, an evaluation in excess of 20 percent is not warranted under Diagnostic Codes 5235-5242 prior to September 3, 2014.  Specifically, while the medical evidence of record shows that the Veteran's range of cervical spine motion is restricted, the restriction of his range of motion was not commensurate with the next higher rating of 30 percent.  In the absence of further limitation of motion as enumerated above or ankylosis of the cervical spine, an evaluation in excess of 20 percent is not warranted for the orthopedic manifestations of the cervical spine disability prior to September 3, 2014.  Furthermore, as favorable ankylosis of the entire cervical spine has never been demonstrated at any time during the appeal period, an evaluation in excess of 30 percent is not warranted since September 3, 2014.  See 38 C.F.R. § 4.71a. 

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7 , 4.10, 4.40, the medical evidence of record shows that the appellant's orthopedic cervical spine symptomatology does not approximate the schedular criteria for an evaluation in excess of 20 percent prior to September 3, 2014, or in excess of 30 percent thereafter.  The pain and functional limitations caused by the cervical spine disorder are contemplated in the evaluations for the orthopedic symptomatology of the cervical spine that is represented by the 20 and 30 percent ratings discussed herein.

While the Veteran has reported severe pain, including pain which keeps him from sleeping at night, the pain has not been shown to cause additional limitation of motion that would warrant a higher rating.  The Board has considered the implications of DeLuca and notes that the examinations showed no additional functional limitations other than pain resulting from movement, which is insufficient to warrant a higher disability rating.  Mitchell, 25 Vet. App. at 43.  The ratings take into account the additional limitations attributable to pain, but such limitation does not rise to the level required for a higher rating.
The Board also notes that, to the extent that the record and the Veteran suggest that he had pain throughout all ranges of motion at times, the Court has clearly indicated that painful motion does not equate to limited motion.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results."  Mitchell, 25 Vet. App. at 41, 43.  In summary, the disability does not more nearly approximate the criteria for the 30 percent evaluation prior to September 3, 2014, or more nearly approximate the criteria for the 40 percent evaluation since then.  See 38 C.F.R. § 4.71a.

Moreover, the Veteran has not been shown to have favorable ankylosis of the entire cervical spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259   (1992) (internal medical dictionary citation omitted).  The Board acknowledges that the Veteran underwent cervical spine surgery resulting in fusion of certain cervical spine segments (C5-C7).  Nevertheless, based on the aforementioned range of motion findings, the Veteran's entire cervical spine is not totally fixated or immobile.  While the noted ranges of motion were limited by pain at times, these findings are consistent with and fully contemplated by the 20 and 30 percent ratings, currently assigned, respectively.  See 38 C.F.R. § 4.71a.

In addition, there is no indication that the Veteran has had incapacitating episodes meeting the durational requirement for a rating under the intervertebral disc syndrome rating criteria noted above.  In fact, the Veteran routinely denied a history of incapacitating episodes during the 2004, 2009, and 2011 VA examinations discussed above.  While the 2014 VA examiner found that the Veteran's disability caused incapacitating episodes of at least two weeks, but less than four weeks duration, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (higher ratings than 20 percent require at least four weeks or more during a 12 month period).  

The Board has also considered whether the Veteran's service-connected cervical spine disability manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  Service connection has been established for radiculopathy of the left upper extremity as associated with cervical spine disability, but it was assigned a noncompensable evaluation.  See August 2004 rating decision.  In addition, service connection was awarded for radiculopathy in the right upper extremity with a 20 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8612, effective May 16, 2011, the date of the May 2011 VA examination.  See October 2013 rating decision.  The Board must determine whether the separate rating for radiculopathy in right upper extremity is warranted prior to May 16, 2011, and whether there are any other objective neurologic abnormalities associated with the cervical spine disability that warrant a higher separate rating. 

Diagnostic Codes 8512, 8612, and 8712 provide ratings for paralysis, neuritis, and neuralgia for the lower radicular group.  Disability ratings of 20, 40, and 70 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major (or dominant) lower radicular group.  A maximum 90 percent rating is warranted for complete paralysis of the major lower radicular group.  Disability ratings of 20, 30, and 60 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor (or nondominant) lower radicular group.  A maximum 80 percent rating is warranted for complete paralysis of the minor lower radicular group.  38 C.F.R. § 4.124a.  The record reflects that the Veteran is right hand dominant. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In regards to the Veteran's left upper extremity, the evidence of records shows that prior to his January 2009 surgery, the Veteran complained of pain radiating and numbness in his left upper extremity.  However, neurologic evaluations both prior to, and since, the January 2009 revealed normal findings in the left upper extremity.  Notably, the December 2008 and May 2011 EMG reports did not demonstrate evidence of radiculopathy in the left upper extremity.  In the absence of any objective medical evidence to neurological abnormality in the left upper extremity, the assignment of a separate compensable rating for service-connected radiculopathy of the left upper extremity is not warranted at any point during the period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8612. 

Turning to the Veteran's right upper extremity, the evidence of record shows that the Veteran began to complain about pain radiating from his neck into right upper extremity in 2010, however, the report of the May 16, 2011 VA examination is the first objective finding of radiculopathy in the right upper extremity.  Although the April 2011 MRI report suggested findings of radiculopathy, a diagnosis was not confirmed until the May 2011 VA examination.  That 2011 examination report shows that evidence of decreased reflexes and sensation in the right upper extremity, and it was noted that electrodiagnostic test showed findings of right C8 radiculopathy.  Without findings of radiculopathy prior to May 16, 2011, an earlier effective date for the award of service connection is not warranted.  In addition, at no point during the period under appeal, does the evidence support the assignment of an evaluation in excess of 20 percent for radiculopathy in the right upper extremity under Diagnostic Code 8612.  The Veteran's disability involves no more than decreased reflexes and decreased sensation, and has not been characterized as more than mild in nature.   An evaluation in excess of 20 percent for radiculopathy in the right upper extremity has not been demonstrated.  See 38 C.F.R. § 4.124a, Diagnostic Code 8612.

The Board has also considered whether a separate compensable evaluation is warranted for the Veteran's scars associated with the cervical spine surgery.  As an initial matter, the Board notes that the rating criteria for scars were amended, effective from October 23, 2008.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (September 23, 2008); 38 C.F.R. § 4.118.  These changes went into effect during the pendency of the Veteran's claim.  At the time the Veteran filed his claim, Diagnostic Code 7800 provided that disfigurement of the head, face, or neck with one characteristic of disfigurement warranted a 10 percent evaluation, with higher evaluations for greater levels of disfigurement.  Note (1) to this criteria provided the characteristics of disfigurement.  Similarly, 10 percent evaluations were warranted under Diagnostic Code 7803 for superficial, unstable scars and under Diagnostic Code 7804 for superficial scars painful on examination.  Scars could also be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7800 is substantially the same in the evaluation criteria, except for the addition of Notes (4) and (5) to provide guidance on rating the scars, including allowing for separate evaluations for disabling effects other than disfigurement associated with the scar.  The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation. The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be considered under an appropriate diagnostic code.

In this case, the 2014 VA examiners discussed the Veteran's surgical scar, as noted above.  The VA examination report and the other medical evidence of record do not show evidence of other findings or abnormalities due to these scars, to include any reports of pain or other related symptoms.  Thus, the Board concludes that the assignment of a separate evaluation for the cervical spine surgical scar is not warranted under either version of the rating criteria.

In light of the foregoing, the Board finds that an evaluation in excess of 20 percent prior to September 3, 2014, and thereafter, an evaluation in excess of 30 percent for the Veteran's service-connected cervical disability are not warranted.  

Allergic Rhinitis Disability

The Veteran seeks a higher evaluation for his allergic rhinitis disability.  He contends that his disability is more severe than reflected by the current assigned noncompensable evaluation. 

The Veteran's allergic rhinitis is rated noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran initiated his claim for service connection for allergic rhinitis in April 2005.  He asserts that his disability is manifested symptoms that support the assignment of a compensable rating.  

The Veteran reports that he has chronic allergies manifested by itchy throat and ears, nasal congestion, sneezing, and swelling of his face and eyes.  He regularly receives allergy shots to treat his symptoms, but he is unable to receive the maximum dose because of allergic reactions.  The Veteran reports that his symptoms are worse in the spring and summer months.  The Veteran's wife and his friends have submitted statements attesting to the Veteran's symptoms facial swelling and nasal congestion during flare-ups of his allergic rhinitis.  See October 2006, November 2009, October 2010, September 2014, and January 2015 statements in support of the case from the Veteran, October 2010 statements in support of the case from his wife and D.D., and the October 2010 Board hearing transcript. 

The medical evidence shows that the Veteran underwent an allergy test in October 2004, and since then, he has been receiving allergy shots to treat his allergies.  He initially received allergy shots on a weekly basis, and subsequently, he received allergy shots at least every three weeks.  His symptoms due to allergic rhinitis have been described as mild to moderately-severe throughout the pendency of the appeal.  See VA and Naval Hospital treatment records dates since 2004.

July 2008 and January 2009 medical statements from his treating physician at the Naval Hospital show that the Veteran has been diagnosed with allergic rhinitis.  He receives immunotherapy injections regularly, but he is unable to receive the maximum dosage because of allergic reaction.  Instead, the Veteran receives smaller doses on a more frequent basis to control his allergic rhinitis.  In a January 2015 medical statement, his treating VA medical provider noted that the Veteran's allergic rhinitis disability has been manifested by mild to severe nasal congestion, and he requires treatment with nasal steroids, antihistamines, and immunotherapy injections.  

The record shows that the Veteran's allergic rhinitis disability has been evaluated three times by VA.  The reports of VA examinations dated in January 2008, February 2009, and September 2014 show that the Veteran has current diagnosis of allergic rhinitis.  None of the VA examination reports show objective findings of 50 percent nasal obstruction on both sides or 100 percent nasal obstruction on one side, or show finding of nasal polyps. 

Based upon review of the evidence of record, the Board finds that competent medical and lay evidence of record demonstrates that the severity of the Veteran's allergic rhinitis disability more closely approximates more closely approximates the criteria for a 10 percent evaluation, and not higher, under Diagnostic Code 6522.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

Here, the record shows that the Veteran has consistently received treatment for his allergic rhinitis disability throughout the pendency of the appeal.  His treating VA medicals professional have characterized the Veteran's allergic rhinitis as involving at least mild, and up to severe, nasal blockage during the entire pendency of the appeal.  Although the treating VA medical profession was unable to determine the actual percentage of nasal blockage caused by the Veteran's allergic rhinitis, this medical evidence more closely approximates 50 percent nasal blockage on each side. 

Resolving any doubt in the Veteran's favor, the Board finds that the competent lay and medical evidence of close demonstrate that the severity of the Veteran's allergic rhinitis disability more closely approximates the criteria for a 10 percent evaluation, and not higher, under Diagnostic Code 6522.  38 C.F.R. § 4.97, Diagnostic Code 6522.

At no point during the period under appeal does the competent evidence of record reflect that the Veteran's allergic rhinitis disability was manifested by polyps to support an evaluation in excess of 10 percent under Diagnostic Code 6522.  The Board notes that there is no evidence of record demonstrating that the Veteran has polyps.  The Veteran's disability does not meet the criteria for a 30 percent evaluation; an increased rating is not warranted under Diagnostic Code 6522.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

The Board finds that the Veteran's and other lay reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005).  Although the Veteran has reported sneezing, nasal congestion, swelling of his face and eyes, difficulty breathing, and drowsiness, these symptoms have been considered in the current evaluation.  See 38 C.F.R. § 4.59.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the VA examiners have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals, and such evidence demonstrates that a 10 percent evaluation is warranted for the Veteran's disability and no higher evaluation is appropriate.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Other Considerations

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected allergic rhinitis and cervical spine disabilities.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The Board further notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable. In each of his VA examinations, the Veteran reported that he was still working. Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).



ORDER

Entitlement to an evaluation in excess of 20 percent prior to September 3, 2014, and thereafter, evaluation in excess of 30 percent for cervical spine disability, is denied.

Entitlement to an initial 10 percent evaluation, and not higher, for allergic rhinitis, is granted.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


